DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 10/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 10, 16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the stud" in line 11.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the stud” relates back to “upstanding stud” in line 6.
For purpose of compact prosecution, “the stud” will be treated as if it were “the upstanding stud.”
Claims 6, 7, and 10 recites the limitation of “the stud" in line 2, line 6, and line 1, respectively.  There is insufficient antecedent basis for this limitation in the claims because it is unclear whether “the stud” relates back to “upstanding stud” in line 6 of claim 1.
For purpose of compact prosecution, “the stud” will be treated as if it were “the upstanding stud.”
Claim 16 recites the limitation of “the stud" in line 9.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the stud” relates back to “upstanding stud” in line 5.
For purpose of compact prosecution, “the stud” will be treated as if it were “the upstanding stud.”
Claim 16 recites the limitation of “the spring wire" in line 11.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the spring wire” relates back to “torsion spring wire” in line 8.
For purpose of compact prosecution, “the spring wire” will be treated as if it were “the torsion spring wire.” 
Claim 18 and 19 recites the limitation of “the spring wire" in line 2 and lines 1-2, respectively.  There is insufficient antecedent basis for this limitation in the claim the spring wire” relates back to “torsion spring wire” in line 8 of claim 16.
For purpose of compact prosecution, “the spring wire” will be treated as if it were “the torsion spring wire.” 
Appropriate correction is required. 
Claims 2-5, 8-9, and 17 are rejected as depending from rejected claims 1 and 16.
Allowable Subject Matter
Claims 1-10 and 16-19 are allowed if the above claim rejection under 35 U.S.C. 112(b) is overcomes.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein a top portion of the restricting pole forms a horizontal retention groove, and a pressing ring type washer downwardly assembled upon the top portion of the restricting pole and retained within the retention groove so as to downwardly press the body the torsioned wire” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 2-10 are allowed for the same reasons as claim 1, from which they depend.
	The primary reason for the allowance of the claim is the inclusion of the limitation “a top portion of the restriction pole forms a horizontal retention groove, and a pressing ring type washer secured within the horizontal retention groove to restrict upward movement of the torsion spring wire in the vertical direction” as recited in independent claim 16, in all of the claims which is not found in the prior art references.
Claims 17-19 are allowed for the same reasons as claim 16, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art Buddrius et al. (U.S. 2019/0302857 A1, hereinafter refer to Buddrius) discloses an electrical assembly (see Buddrius, Figs.16 and 18 and ¶ [0047]) comprising: 
a load force bolster assembly (1600/1700) (see Buddrius, Figs.16) including:
a metallic stiffener (1601) having a bottom wall and a pair of side walls opposite to each other in a transverse direction while each side wall extending along a longitudinal direction perpendicular to the transverse direction (see Buddrius, Fig.16A); 
at least one upstanding stud (101) positioned upon the bottom wall and moveable away from the bottom wall along a vertical direction perpendicular to both the longitudinal direction and the transverse direction (see Buddrius, Figs.16 and 18 and ¶ [0104]); 
at least one torsioned wire (1602) disposed at a corner between the bottom wall and the corresponding side wall and having a body extending along the longitudinal 
at least a restricting pole mounted upon the bottom wall and cooperating with the corresponding side wall to sandwiched the torsioned wire therebetween in said transverse direction (see Buddrius, Figs.16 and 18).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BITEW A DINKE/Primary Examiner, Art Unit 2896